DETAILED ACTION
Information Disclosure Statement
The information disclosure statements have been received and considered.
Claim Objections
Claim 11 objected to because of the following informalities:  Claim 11 line 1 “wherein and…” is not understood.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1- is/are rejected under 35 U.S.C. 103 as being unpatentable over Watremez 5,612,110 in view of Jarosinski et al. 5,863,618.
Regarding claim 1 Watremez shows a coating at 25 comprising nickel-chromium and chromium carbide.  In col 4 around line 60 Watremez explaines that the coating may be sprayed on and indicates that the thermal barrier 24 and boding layer 23 are not necessary.
Lacking is a specific statement that the chromium carbide is dispersed within a metallic matrix consisting of an alloy of Nickel chromium.
The reference to Jarosinski indicates in col 2 lines 60-65 such coating compositions are well known.
One having ordinary skill in the art before the invention was effectively filed would have found it obvious to have used a well known coating as taught by Jarosinski with the chromium carbide dispersed within a metallic matrix consisting of an alloy of Nickel chromium, as the protective layer 25 in Watremez, simply as the choice of one well known analogous coating known in the art which may simply depend upon such well known factors as costs and availability.
Claim(s) 2- is/are rejected under 35 U.S.C. 103 as being unpatentable over Watremez/Jarosinski as applied to claim 1 above, and further in view of Carminati et al. U.S. 2022/0065313.
Regarding claim 2 Watremez/Jarosinski lacks specifically stating that the layer 25 can be applied using the HVOF method.
The reference to Carminati also shows a brake disc with a coating having chromium carbide and nickel chromium and indicates in para 0114 that the HVOF spraying technique for such coatings is well known in the art.
Accordingly one having ordinary skill in the art before the invention was effectively filed would have found it obvious to have used the well known HVOF spraying technique as taught by Carminati to apply the layer 25 in Watremez/Jarosinski simply as the choice of using one well known spraying technique in the art for applying brake coatings.
Regarding claims 3,4 note in paras 0035 ,0049 and 0060 of Carminati et al. ‘313 that the claimed thickness and roughness limitations are fairly suggested for a similar coating 30 having the claimed composition.  Note that the roughening techniques of turning and or sandblasting are known alternatives to grinding (although not applied see for instance Retting et al. U.S. 2021/0293292).  Such a choice of the claimed roughness and thickness of the coating would (as indicated in Carminatti) simply depend upon the particular vehicle/application of the brake disc.
Claim(s) 5-6,10,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watremez/Jarosinski  and Hattori et al. 9,970,501.
Regarding claims 5,10 Watremez/Jarosinski are relied upon as explained above.
Lacking is a specific showing of the braking (pad) element.
The reference to Hattori is relied upon to show such copper free NAO brake pads are notoriously well known in the art for use with brake discs.
One having ordinary skill in the art before the invention was effectively filed would have found it obvious to have used the well known brake pad of Hattori with a brake disc as taught by Watremez/Jarosinski simply as the choice of one well know brake pad in the art for use with brake rotor so as to reduce the level of contaminants into the environment.
Regarding claims 6,13, as previously explained these limitations are met.
Claim(s) 7- 9,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watremez/Jarosinski/Hattori as applied to claim 5 above, and further in view of Carminati et al. U.S. 2022/0065313.
Regarding  claims 7-9,12 Carminati et al. is relied upon as explained above.
Allowable Subject Matter
Claims 11,14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



8/10/22